DETAILED ACTION
The Response to the Requirement for Restriction/Election filed on 4/16/21 has been entered. Claims 1-7 have been elected and claims 8-20 have been withdrawn.
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of Group I: claims 1-7 in the reply filed on 4/16/21 is acknowledged.
Claims 1-7 are presented for examination.

Paper Submitted
It is hereby acknowledged that the following papers have been received and placed of record in the file:
Information Disclosure Statement(s) as received on 12/19/18, 1/28/20 and 6/18/20 are considered by the Examiner.

Response to Arguments
Applicant’s arguments filed in the Response to the Requirement for Restriction/Election filed on 4/16/21 have been fully considered but they are not persuasive.
 lack unity of invention because even though the inventions of these groups require the technical feature of “performing processing associated with receiving, at a messaging server, message data; performing processing associated with generating, with the messaging server, a plurality of messages; and sending, with the messaging server, the plurality of messages”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of “Dreyfus et al.” (US PGPUB 2009/0106370) (Hereinafter Dreyfus). Dreyfus teaches performing processing associated with receiving, at a messaging server, message data; performing processing associated with generating, with the messaging server, a plurality of messages ([0025]-[0028]); and sending, with the messaging server, the plurality of messages ([0034]-[0036]). Since none of the special technical features of the inventions of Groups I, II and III are found in more than one of the inventions, unity of invention is lacking.
Therefore, based on the explanation provided above, the Requirement for Restriction/Election is maintained by the Examiner.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
The disclosure is objected to because of the following informalities:
The use of the term(s) “Apple,” “Google,” “Ascom,” “Cisco,” “Vocera,” “Spectralink,” “Gemalto SafeNet KeySecure”, etc., which is/are a trade name(s) or a mark(s) used in commerce, has been noted in this application. The term(s) should be accompanied by the generic terminology; furthermore the term(s) should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Typically abbreviations/acronyms are used after an expansion is provided to the abbreviations. However, in the Specification, abbreviations/acronyms such as “iOS,” “WCTP,” “SMS,” “MMS,” “URL,” “ID,” “ACCM,” “EPROM,” “EEPROM,” “CD-ROM,” “DVD-ROM,” “LAN,” “WAN,” “SUDO,” “CORUS,” etc. are used before they are expanded. It is suggested to use expansions before using their abbreviations/acronyms. Appropriate correction is required.
The term “retreive” on pages 11, 15 and 20, should be “retrieve” (emphasis added). Appropriate correction is required.
The term “retreiving” on page 11, should be “retrieving” (emphasis added). Appropriate correction is required.
The term “retreival” on pages 19 and 20, should be “retrieval” (emphasis added). Appropriate correction is required.
Examiner respectfully requests applicant to review and correct any other paragraphs that may contain typographical errors.

Claim Objections
Claims 1-7 are objected to because of the following informalities:
The limitation “…wherein each message is transmitted to an endpoint using the same protocol as the protocol used for formatting the message.” in claim 1, lines 8-9, should be “…wherein each formatted message is transmitted to an endpoint using  a particular protocol  used for formatting [[the]] each formatted message.” (emphasis added) in order to resolve the lack of antecedent basis for the limitation. Appropriate correction is required.
The limitation “…decrypting the encrypted plurality of messages…” in claim 2, line 4, should be “…decrypting the encrypted plurality of formatted messages…” (emphasis added) in order to resolve the lack of antecedent basis for the limitation. Appropriate correction is required.
Typically abbreviations/acronyms are used after an expansion is provided to the abbreviations/acronyms. However, in claim 3, “ID” are used before they are expanded. It is suggested to use expansions before using their abbreviations/acronyms. Appropriate correction is required.
All dependent claims are objected to as having the same deficiencies as the claims they depend from.
Note: For examination purposes, the claims will be interpreted based on the claim language suggested by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 contains the trademarks/trade names “Apple” and “Google.”  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, the trademarks/trade names are used to identify/describe a messaging protocol and, accordingly, the identification/description is indefinite.
All dependent claims are rejected to as having the same deficiencies as the claims they depend from.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Graff et al.” (US PGPUB 2014/0379814) (Hereinafter Graff).
With respect to claim 1, Graff teaches a method comprising:
performing processing associated with receiving, at a messaging server (data server 130; Figs. 1-2, [0041]), message data (a message originator with access to data server 130 will be provided with the capability of quickly and easily creating multiple messages for delivery to one or more message recipients and the data server 130 stores messages for delivery to the specified message recipients; Figs. 1-2, [0079], [0082], [0098], [0100], [0145]);
performing processing associated with generating, with the messaging server, a plurality of formatted messages comprising the message data, each of the formatted messages being formatted according to a different one of a plurality of endpoint protocols (configuring a message to be sent via multiple communication methods (endpoint protocols); Figs. 4A, 5, 6 and 16, [0082], [0085], [0099], [0102], [0146], [0148], [0152], [0170]); and
performing processing associated with sending, with the messaging server, the plurality of formatted messages to a plurality of endpoints, wherein each message is transmitted to an endpoint using the same protocol as the protocol used for formatting the message (data server 130 ascertain what message platforms are appropriate for each designated message recipient and the message is delivered using the appropriate message platform; Figs. 7, 9 and 16, [0082], [0085], [0099], [0102], [0146], [0148], [0152]-[0153], [0170]).

With respect to claim 3, Graff teaches the method of claim 1, further comprising: performing processing associated with providing, with the messaging server, a user interface configured to receive the message data and provide search functionality for searching at least one of user name, user ID, contact number, group name, group ID, patient name, patient identifier, medical record number (MRN), user-defined tag, predefined tag, unit, consultation data, role, or a combination thereof (a user interface is provided for creating and modifying multiple databases; track, updating and storing data related to the optimized creation and delivery of messages; configuring and implementing various search and retrieve functions for a multitude of search requests and determinations made by users of the computer-based communication system; tracking and storing information about various services and program features; updating and transmitting message to one or more end users consumers; Fig. 10, [0038], [0077]-[0079], [0100]-[0101], [0107], [0145], [0157]-[0158]).

With respect to claim 4, Graff teaches the method of claim 1, wherein the plurality of endpoints comprise at least one of a pager, a cell phone, a voice over internet protocol phone, a personal computer, a laptop, a tablet, a mobile device, or a combination thereof (managing and coordinating the delivery of messages from message originators to message recipients including email messages, tweets, audio and video data, RSS fees, and/or SMS text messages to message recipient's computers, telephones, cell phones or other mobile communication devices such as mobile communication device; Fig. 1, [0041], [0047], [0052]-[0054], [0060], [0082]).

With respect to claim 5, Graff teaches the method of claim 1, wherein the plurality of endpoint protocols comprise at least one of a simple mail transfer protocol, a wireless communication transfer protocol, a simple network paging protocol, a short message service protocol, a multimedia message service protocol, a voice over internet protocol, an Apple push notification service protocol, a Google cloud messaging protocol, or a combination thereof (managing and coordinating the delivery of messages from message originators to message recipients including email messages, tweets, audio and video data, RSS fees, and/or SMS text messages to message recipient's computers, telephones, cell phones or other mobile communication devices such as mobile communication device; Figs. 1, 4A and 5, [0082], [0099], [0102]).

With respect to claim 6, Graff teaches the method of claim 1, further comprising, performing processing associated with receiving, with the messaging server, data comprising a plurality of recipients for the message data, wherein each of the formatted messages is addressed to a separate one of the plurality of recipients; and performing processing associated with ranking, with the messaging server, the plurality of formatted messages, wherein the plurality of formatted messages are sent in order of rank (message originator specifies one or more recipients for a message, messages are stored in a message queue, the message queue is a dynamic message queue and the messages are typically positioned in the queue in the order in which they are to be sent to the selected message recipients; Figs. 4, 4A, 5 and 10, [0079], [0100], [0103], [0106]-[0107], [0145]).

With respect to claim 7, Graff teaches the method of claim 1, further comprising, performing processing associated with receiving, with the messaging server, data comprising patient identifying information; and performing processing associated with determining, with the messaging server, at least one recipient based on the patient identifying information; wherein the plurality of endpoints are associated with the at least one recipient (a database stores user profiles (e.g., message originator profiles, message recipient profiles, organization profiles, etc.) containing detailed information about each user or group of users, including user communication preferences, phone numbers, email addresses, message delivery preferences, schedules, and prioritization, permissions, home and work addresses, etc. Whenever a message is to be delivered to a message recipient, the system will use the user profile information to send the message to the message recipient; [0079], [0082], [0102], [0165]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Graff in view of “Narasimhan et al.” (US PGPUB 2003/0169730) (Hereinafter Narasimhan).
With respect to claim 2, Graff teaches the method of claim 1. Graff does not teach further comprising: performing processing associated with encrypting, with the messaging server, the plurality of formatted messages; wherein an encryption key for decrypting the encrypted plurality of messages is stored at a location separate from the messaging server.
However, Narasimhan teaches further comprising: performing processing associated with encrypting, with the messaging server, the plurality of formatted messages; wherein an encryption key for decrypting the encrypted plurality of messages is stored at a location separate from the messaging server (communication server encrypts a message prior to sending the message to its destination and a trusted source maintains a plurality of encryption keys and distributes one of the plurality of keys to the communication server for use in encrypting the message; [0024], claims 40, 42, 49 and 51).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate encrypting a message using a key stored in a trusted source to Graff because Graff discloses performing message encryption ([0096]) and Narasimhan suggests encrypting a message using a key stored in a trusted source (claims 40 and 42).
One of ordinary skill in the art would be motivated to utilize the teachings of Narasimhan in the Graff system in order to protect the integrity and security of transmitted messages.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ye et al. US 2007/0130271. Discloses selecting a recipient device and the format of a message is converted based on the selected recipient device.
Wheeler, Jr. et al. US 7,734,705. Discloses managing heterogeneous message delivery by formatting a message based on a message type for a recipient and sending the message based on the message type.
Klassen et al. US 2007/0287485. Discloses determining a plurality of message transports available for sending an outgoing message, selecting one of the available message transports, and sending the outgoing message using the selected message transport.
Korn et al. US 8,990,321. Discloses producing a plurality of endpoint-specific messages associated with a plurality of endpoints based on a plurality of message templates.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnny Aguiar whose telephone number is (571)272-3563. The examiner can normally be reached on Monday to Friday 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHNNY B AGUIAR/
Examiner, Art Unit 2447
April 20, 2021